Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 1 of 23 Page ID #:1



 1   SARINA SALUJA, SBN 253781
     E-Mail: ssaluja@fisherphillips.com
 2   FISHER & PHILLIPS LLP
 3   444 South Flower Street, Suite 1500
     Los Angeles, California 90071
 4
     Telephone: (213) 330-4500
 5   Facsimile: (213) 330-4501
 6   Attorneys for Plaintiff Fidelity Brokerage Services LLC
 7

 8                            UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10

11   FIDELITY BROKERAGE SERVICES                   CASE NO.
     LLC,                                          COMPLAINT FOR:
12
                 Plaintiff,                         (1) MISAPPROPRIATION OF
13   v.                                                 TRADE SECRETS – CUTSA
14                                                  (2) MISAPPROPRIATION OF
     JAMES BURI and MORGAN                              TRADE SECRETS – DEFEND
15   STANLEY SMITH BARNEY LLC,                          TRADE SECRETS ACT
                                                    (3) BREACH OF CONTRACT
16               Defendants.                        (4) TORTIOUS INTERFERENCE
                                                        WITH CONTRACT
17                                                  (5) UNJUST ENRICHMENT
                                                    (6) UNFAIR COMPETITION
18                                                  (7) INJUNCTIVE RELIEF

19

20

21         Plaintiff Fidelity Brokerage Services LLC (“Fidelity”) seeks injunctive relief
22   against Defendants, its former employee James Buri and his new employer Morgan
23   Stanley Smith Barney LLC (“Morgan Stanley”) (collectively “Defendants”) for:
24   (1) misappropriation of trade secrets under the California Uniform Trade Secrets Act;
25   (2) misappropriation of trade secrets under federal law; (3) breach of contract;
26   (4) tortious interference with contract; (5) unjust enrichment; (6) unfair competition;
27   and (7) injunctive relief. Fidelity further seeks an Order compelling arbitration before
28   a Financial Industry Regulatory Authority (“FINRA”) Arbitration Panel, pursuant to
                                               1
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 2 of 23 Page ID #:2



 1   Rules 13200 and 13804 of the FINRA Code of Arbitration Procedure. The Defendants
 2   are presently misusing Fidelity’s confidential and trade secret customer information,
 3   which Buri obtained knowledge of and access to as a result of his employment with
 4   Fidelity, for the improper purpose of soliciting Fidelity customers to transfer their
 5   Fidelity accounts to Defendants.      Buri’s conduct further breaches his Employee
 6   Agreement with Fidelity, Morgan Stanley has tortiously interfered with that agreement
 7   and both Defendants have been unjustly enriched through their misconduct.
 8                        PARTIES, JURISDICTION AND VENUE
 9         1.     Plaintiff Fidelity Brokerage Services LLC is a Delaware Limited Liability
10   Company, whose sole member is Fidelity Global Brokerage Group, Inc., a corporation
11   organized and existing under the laws of Massachusetts with its principal place of
12   business located in Boston, Massachusetts. Fidelity is a member firm of FINRA.
13         2.     Defendant Buri is a former Vice President, Financial Consultant in
14   Fidelity’s Newport Beach, California Investor Center. He is an adult citizen and
15   resident of the state of California, County of Orange. Buri is registered with FINRA.
16         3.     Defendant Morgan Stanley is a limited liability company incorporated in
17   Delaware with its principal place of business in the State of New York. Morgan
18   Stanley’s sole member is Morgan Stanley Smith Barney Holdings LLC, also
19   incorporated in Delaware with its principal place of business in the State of New York.
20   Morgan Stanley Smith Barney Holdings LLC, in turn, has as members various entities
21   incorporated in Delaware, New York and/or other foreign jurisdictions. Fidelity is not
22   aware of any member of Morgan Stanley Smith Barney Holdings LLC that is a citizen
23   of the State of California.
24         4.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331
25   because this matter involves a cause of action arising under federal law: the Defend Trade
26   Secrets Act (“DTSA”), 18 U.S.C. §§ 1836 et seq. See 18 U.S.C. § 1836(c) (“The district
27   courts of the United States shall have original jurisdiction of civil actions brought under
28   this section.”). This Court has supplemental jurisdiction over all state claims brought in
                                               2
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 3 of 23 Page ID #:3



 1   this action pursuant to 28 U.S.C. § 1367 because they are so related to the DTSA claim
 2   for which this Court has original jurisdiction that they form part of the same controversy.
 3   Notably, Buri used Fidelity’s confidential and trade secret customer information to solicit
 4   Fidelity’s customers.
 5         5.     This Court has personal jurisdiction over non-resident Morgan Stanley
 6   because it regularly and systematically conducts business in the State of California by
 7   soliciting and providing financial advisory services to clients located in California.
 8   Morgan Stanley also maintains branch locations through which financial advisors, like
 9   Buri, transact business with California residents.
10         6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) since a
11   substantial part of the events giving rise to the claims occurred in this District.
12                                  NATURE OF THE CASE
13         7.     Through this action, Fidelity seeks injunctive and other relief to stop the
14   Defendants’ continuing misappropriation and misuse of Fidelity’s trade secrets and
15   breach of his contractual obligations.
16         8.     Buri worked in Fidelity’s retail brokerage operations as a Vice President,
17   Financial Consultant at Fidelity’s Newport Beach, Investor Center. In connection with
18   his employment, Buri was assigned customers to service on behalf of Fidelity.
19         9.     Since resigning, effective immediately, and joining Morgan Stanley, Buri
20   has used Fidelity’s confidential and trade secret customer information that he had
21   access to by virtue of his employment with Fidelity, to unlawfully solicit Fidelity
22   customers to transfer their business to Morgan Stanley, a direct competitor.
23         10.    Fidelity seeks a Temporary Restraining Order and Preliminary Injunction
24   requiring the Defendants to return to Fidelity any and all records and/or documents in
25   any form, received or removed from Fidelity by Buri, containing information pertaining
26   to customers he served or whose names became known to him while in the employ of
27   Fidelity, including, but not limited to, any customer list or documents replicated or
28   “recreated” by Buri from memory or otherwise, including by using his memory to look
                                               3
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 4 of 23 Page ID #:4



 1   up customer names in public sources. Fidelity also seeks an order prohibiting further
 2   solicitation of Fidelity clients by the Buri, or anyone acting on his behalf, including
 3   Morgan Stanley. This injunctive relief is necessary to end the Defendants’ unlawful
 4   activities, which include misuse of Fidelity’s trade secrets and unfair competition.
 5         11.      Fidelity and the Defendants are obligated to arbitrate the merits of this
 6   dispute consistent with the arbitration rules and regulations of the Financial Industry
 7   Regulatory Authority (“FINRA”) pursuant to FINRA Rule 13200.                Accordingly,
 8   concurrently with the filing of its Motion for a Temporary Restraining Order and
 9   Preliminary Injunction, Fidelity also is filing a Statement of Claim with FINRA Dispute
10   Resolution, Inc. seeking binding arbitration of this dispute pursuant to Rule
11   13804(a)(2).
12         12.      Although the merits of this case will be resolved in arbitration before
13   FINRA, pursuant to FINRA Rule 13804, Fidelity is required to seek and obtain
14   injunctive relief in a court of competent jurisdiction before an expedited FINRA
15   arbitration is permitted to proceed. Once an injunction is issued by this Court, an
16   expedited arbitration will be scheduled with FINRA within fifteen (15) days of the entry
17   of the injunction. If no injunction is issued, however, this case cannot be heard by
18   FINRA on an expedited basis and, instead, will be assigned to a standard-track
19   arbitration, which would likely delay a hearing on the merits for a year or more.
20   Temporary injunctive relief, therefore, is required to preserve the status quo until the
21   merits of this case can be adjudicated by FINRA.
22                           FACTS COMMON TO ALL COUNTS
23                     Fidelity’s Unique Customer Development Practices
24         13.      Fidelity and its affiliates provide a variety of financial services—such as
25   retirement services, investment planning, wealth management, securities execution and
26   clearing, life insurance services, and equity services—to Fidelity customers, with
27   whom Fidelity typically enjoys significant, long-term relationships. Fidelity offers
28   individual investors a broad assortment of trading and cash management features
                                                4
                                            COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 5 of 23 Page ID #:5



 1   including buying and selling stocks, bonds, options and thousands of mutual funds from
 2   Fidelity and other well-known fund companies.
 3          14.     Fidelity is unique in the retail brokerage field because Fidelity does not
 4   have its Account Executives, including its Financial Consultants, such as Buri, make
 5   “cold calls” to persons who have no relationship with Fidelity, or who were not referred
 6   to Fidelity.
 7          15.     Instead, Fidelity assigned the vast majority of clients to Financial
 8   Consultants to service.
 9          16.     With regard to the remaining clients, Fidelity requires its Financial
10   Consultants to develop service relationships based upon leads that Fidelity provides.
11          17.     Fidelity provides leads to its Financial Consultants from two primary
12   sources.
13          18.     First, Fidelity forwards information to its representatives from prospective
14   customers who initiate contact with Fidelity either by telephone, over the internet, or in
15   person.
16          19.     Fidelity and its affiliates devote tens of millions of dollars per year toward
17   attracting customers to Fidelity’s various businesses in a variety of means. Fidelity
18   arranges to publish and broadcast national and local advertisements which invite
19   potential customers to contact Fidelity; Fidelity maintains an interactive internet page
20   that allows interested persons to establish relationships with Fidelity; Fidelity maintains
21   multiple call centers that prospective customers can use to initiate contact with Fidelity;
22   and Fidelity maintains prominent retail locations which prospective customers can visit.
23          20.     A large portion of Fidelity’s business is derived from this initial customer
24   contact that is generated by significant investments of time, labor, and capital by
25   Fidelity.
26          21.     Second, Fidelity forwards information to its representatives regarding
27   customers, with whom Fidelity already has a relationship, when those customers
28   experience “triggering events,” such as Fidelity 401(k) distributable events, which may
                                                 5
                                             COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 6 of 23 Page ID #:6



 1   lead to interest in Fidelity’s retail financial services.
 2          22.    In addition, representatives may be assigned to service customers
 3   previously serviced by other representatives in certain circumstances, such as if the
 4   former representative moves, leaves Fidelity, or is promoted to another position.
 5          23.    A significant portion of Fidelity’s business is derived from servicing the
 6   needs of Fidelity’s existing customers.
 7          24.    Fidelity’s lead-based approach to supporting its Financial Consultants
 8   distinguishes Fidelity from other full-service brokerages, where individual brokers,
 9   rather than the firm, are responsible for establishing customer relationships.
10          25.    Fidelity’s success in its lead-based approach is based on the typically long-
11   standing relationships it enjoys with its customers.
12                       Fidelity’s Trade Secret Customer Information
13          26.    Fidelity’s success with its unique lead-based approach to supporting
14   Financial Consultants, such as Buri, is directly tied to Fidelity’s trade secret customer
15   information, which is among Fidelity’s most important assets.
16          27.    Fidelity’s trade secret customer data includes not only the names and
17   contact information of Fidelity customers, but also includes financial information
18   relating to those customers, such as customer financial statements, investment goals,
19   investment history, assets, income, and net worth.
20          28.    Although certain portions of such information might be publicly available
21   — such as an individual’s name or published home telephone numbers — only a limited
22   number of Fidelity employees know who among the general public are Fidelity
23   customers who have demonstrated a specific need and desire for investment services
24   and are willing to pay for those services.
25          29.    Fidelity developed its customer base through a significant investment of
26   time, labor, and capital, as described above.
27   ///
28   ///
                                                 6
                                             COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 7 of 23 Page ID #:7



 1         30.    Fidelity maintains its customer data in confidence, both to preserve
 2   Fidelity’s competitive advantage in its customer base and to meet customer
 3   expectations that Fidelity will maintain sensitive, personally identifiable information
 4   (including their identity as a customer, contact information and financial information)
 5   in confidence.
 6         31.    Fidelity derives substantial economic value from preserving its customer
 7   data as a trade secret.
 8         32.    Although individual customers are periodically subject to random
 9   solicitations from Fidelity competitors, no competitor can effectively target a set of
10   Fidelity customers and address their needs without access to or specific knowledge of
11   Fidelity’s trade secret customer data. In this way, maintaining the confidentiality of
12   Fidelity’s trade secret customer data provides Fidelity with a significant competitive
13   advantage over its competitors.
14         Fidelity’s Efforts to Preserve the Confidentiality of Its Customer Data
15         33.    Fidelity vigilantly preserves its trade secret customer data so that it does
16   not become available to competitors who could use the data to divert customers, without
17   the investment of time, labor, and capital that Fidelity made to compile the information.
18   Fidelity does not provide its trade secret customer data to competitors.
19         34.    Fidelity maintains its trade secret customer data on password-protected
20   computers, and only employees whose jobs require access to the customer data are
21   provided with such access.
22         35.    Fidelity also maintains and advises its employees of a Global Policy on
23   Information Protection that is displayed on Fidelity’s intranet. A true and correct copy
24   of Fidelity’s Global Policy on Information Protection is attached to the Affidavit of
25   Gerard Kinzel as Exhibit B, submitted with Fidelity’s Ex Parte Application for a
26   Temporary Restraining Order and Order to Show Cause Re: Preliminary Injunction.
27   Fidelity periodically reminds its employees of this policy and provides employees with
28   a Quick Reference Card (“QRC”) explaining how to protect specific types of Fidelity
                                              7
                                          COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 8 of 23 Page ID #:8



 1   confidential information. Id. at Exhibit C of Kinzel Affidavit.
 2          36.    Fidelity also preserves trade secret customer data by requiring employees,
 3   including Buri, to sign Employee Agreements in which each employee agrees not to
 4   use or disclose Fidelity confidential information, including Fidelity customer
 5   information, outside of Fidelity.
 6          37.    Defendant Buri executed Fidelity’s Employee Agreement by e-signature
 7   in connection with his initial hire on February 15, 2011. A copy of Buri’s February 15,
 8   2011 Agreement is attached to Kinzel’s Affidavit as Exhibit D. Buri renewed his
 9   promises by electronically signing off on the Employee Agreement again on November
10   15, 2011, in connection with his promotion to become an Investor Center Account
11   Executive with Fidelity. Id. at Exhibit E.        Buri later renewed his promises by
12   electronically signing off on the Employee Agreement on August 4, 2014, in connection
13   with his transfer to the Irvine, California Investor Center at Fidelity. Id. at Exhibit F.
14   Buri again renewed his promises by electronically signing off on the Employee
15   Agreement on September 25, 2015, in connection with his promotion to become a VP
16   Financial Consultant with Fidelity. Id. at Exhibit G. Finally Buri electronically signed
17   Fidelity’s Employee Agreement on July 27, 2016, when he transferred to Fidelity’s
18   Newport Beach, California Investor Center. Id. at Exhibit H.
19          38.    In his Employee Agreements, Buri acknowledged the confidentiality of
20   Fidelity’s records, and defined “Confidential Information” to include Fidelity’s
21   customer lists and customer information. Id. at Exhibits D-H at ¶ 1.
22          39.    Buri promised to use Fidelity’s Confidential Information and trade secrets
23   only in the course of his employment with Fidelity and not to divulge Fidelity’s trade
24   secrets to third parties. Id.
25          40.    Buri promised that, upon termination of employment, he would “return all
26   company property … including but not limited to Confidential Information.” Id.
27          41.    Buri also promised that following termination of employment he would
28   not use Fidelity’s Confidential Information to solicit Fidelity’s clients. Id.
                                               8
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 9 of 23 Page ID #:9



 1         42.    Finally, Buri further promised that for a period of one year following
 2   termination of his employment he would not “directly or indirectly … solicit in any
 3   manner or induce or attempt to induce any customer or prospective customer with
 4   whom Employee had personal contact or about whom Employee otherwise learned
 5   during the course of the Employee’s employment with the Fidelity Companies.” Id.
 6         43.    Buri agreed that any violation of the Employee Agreement—including
 7   after his termination—would cause Fidelity irreparable damage and would entitle
 8   Fidelity to seek injunctive relief to protect its trade secret customer information. Id.
 9         44.    As consideration for the Employee Agreements Buri executed, Fidelity
10   hired him, compensated him throughout his employment, promoted him, provided him
11   with introductory and continuing on-the-job training and education, and allowed him
12   access to confidential customer information. In addition to assigning customers to Buri
13   to service, Fidelity also provides Financial Consultants, including the Defendant, with
14   the resources to enable them to successfully service clients at Fidelity, including support
15   services, market reporting services, research, sales assistance, access to and use of
16   experts in asset management, tax, estate planning and insurance, and all other
17   requirements necessary to best perform their job for Fidelity’s customers. Fidelity also
18   registered Buri with the New York Stock Exchange and Financial Industry Regulatory
19   Authority (“FINRA”).
20         45.    Fidelity has been vigilant in protecting its customers’ privacy because
21   most Fidelity customers do not want, and have not authorized, Fidelity to share their
22   contact or financial information outside of Fidelity. Furthermore, Fidelity is required
23   by federal law to prevent the disclosure to third-parties of nonpublic customer
24   information, including customers’ contact information and financial information. See
25   15 U.S.C. § 6801, et seq.; 17 C.F.R. § 248.1, et seq.
26   ///
27   ///
28   ///
                                               9
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 10 of 23 Page ID #:10



 1   The Defendants Misappropriated Fidelity’s Trade Secret Customer Information
                       And Is Using It For Their Own Benefit
 2

 3         46.    On November 30, 2018, Buri resigned from Fidelity, effective
 4   immediately, to join Morgan Stanley.
 5         47.    Since Buri resigned from Fidelity, Fidelity has been receiving reports that
 6   he has been soliciting Fidelity customers to transfer their business to Morgan Stanley.
 7   Numerous clients have reported that Buri is calling them. During the Assistant Branch
 8   Manager’s call with a customer, the customer told him that Buri called him regarding
 9   his move to Morgan Stanley and he “was invited to continue working with Jim [Buri]
10   going forward.”
11         48.    Buri’s mailing to Fidelity’s customers confirms that he has been
12   aggressively soliciting customers to move their accounts to Morgan Stanley. In his
13   solicitation letter, which was provided to Fidelity by one of its customers, Buri said
14   that:
         he was “extremely pleased” to announce that he had joined Morgan Stanley;
15       Morgan Stanley was “one of the leaders in the financial services industry”
         He had determined “after careful consideration” that he could “most effectively
16         assist [client] in meeting your investment goals and objectives through Morgan
           Stanley.”
17       “Morgan Stanley is committed to providing investors with the finest financial
           advice, products and services.”
18       “Working together we will be able to draw upon the firm’s vast network of
           knowledgeable professionals to help us map out your individual investment
19         strategy.”
         “As a Morgan Stanley client [client] will benefit from the resources and support
20         of a global firm.”
21   A copy of Buri’s letter to clients is attached to Kinzel’s Affidavit as Exhibit I.
22

23         49.    Buri’s letter to Fidelity’s clients directly solicits them stating at the end: “I
24   appreciate the confidence you have placed in me and look forward to furthering our
25   successful relationship.” See Exhibit I to Kinzel Affidavit.
26         50.    Fidelity alleges, upon information and belief, that Defendant Morgan
27   Stanley encouraged, aided and assisted Buri in soliciting Fidelity clients, including by
28   preparing the solicitation letter that was sent to clients.

                                               10
                                            COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 11 of 23 Page ID #:11



 1         51.    Customers are also concerned that Buri has taken their confidential and
 2   trade secret information to another firm without their knowledge or permission. For
 3   example, a client formerly serviced by Buri emailed Fidelity to report his concerns
 4   stating: “I thought you might like to know that Jim Buri has mailed and phoned me
 5   from his new position at Morgan Stanley. He must have taken his Fidelity client
 6   list/contact information when he left.” A copy of the customer’s email with his name
 7   redacted is attached as Exhibit J to Kinzel’s Affidavit. Further, when the Assistant
 8   Branch Manager spoke to this client, the client indicated that he was concerned that his
 9   personal identification information had been taken by Buri.
10         52.    A number of these specific statements were memorialized in Fidelity’s
11   customer interaction software program known as “Salesforce.” Each time a Fidelity
12   representative has an interaction with a customer, he or she is required to enter
13   information concerning that interaction (i.e. substance of discussion) in the “notes”
14   section of Salesforce. All Salesforce information is identified as confidential and
15   required to be treated as such. In accordance with this required business practice, the
16   Assistant Branch Manager and other employees who spoke with customers formerly
17   serviced by Buri following his resignation recorded those interactions in the Salesforce
18   system. True and correct copies of the Salesforce notes relating to these clients and
19   their communications with Fidelity representatives are attached as to Kinzel’s Affidavit
20   as Exhibit K.
21         53.    When Fidelity learned that Buri may have been soliciting Fidelity
22   customers to transfer their business to Morgan Stanley, Fidelity’s in-house counsel sent
23   a letter to Buri’s counsel dated June 6, 2018, outlining Buri’s legal obligations to
24   Fidelity, reminding Buri that he was required to return any confidential information to
25   Fidelity, that he was prohibited from using or disclosing any confidential information
26   belonging to Fidelity, and that he was prohibited from using Fidelity’s trade secret
27   information to solicit its customers. The letter further attached a copy of Buri’s
28   Employee Agreement. A copy of this June 6, 2018 letter to Buri’s counsel is attached
                                             11
                                          COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 12 of 23 Page ID #:12



 1   to the Jennings’ Affidavit as Exhibit C.
 2         54.    Buri’s counsel responded to Fidelity’s cease and desist letter denying that
 3   Buri had taken physical copies of Fidelity’s customer information but stating that Buri
 4   was not limited to just announcing his new employment to customers but was allowed
 5   to “immediately compete with Fidelity” based on a recent case decision. A copy of
 6   Buri’s counsel’s December 14, 2018 letter is attached to the Jennings Affidavit as
 7   Exhibit C, , submitted with Fidelity’s Ex Parte Application for a Temporary Restraining
 8   Order and Order to Show Cause Re: Preliminary Injunction. As set forth in Fidelity’s
 9   supporting Memorandum of Law, recent case law only reaffirms the illegality of
10   Defendants’ conduct and reinforces the necessity of granting injunctive relief to
11   prohibit further wrongdoing.
12                     The Threat of Immediate and Irreparable Harm
                         Fidelity Faces from the Defendants’ Conduct
13

14         55.    The Defendants’ conduct has irreparably harmed Fidelity and will
15   continue to irreparably harm Fidelity if not stopped immediately.          Indeed, the
16   Defendants’ conduct has and will continue to irreparably harm Fidelity’s relationships
17   with its customers, such as by losing goodwill, losing future business or referrals, as
18   well as losing trust and confidence in securing inherently-private information, which
19   cannot be calculated with precision and cannot be adequately compensated.
20         56.    Fidelity’s customer information, including the identity of Fidelity
21   customers, is also required to be kept confidential under the Gramm-Leach-Bliley Act
22   and its implementing regulations. The statute declares, “[i]t is the policy of the
23   Congress that each financial institution has an affirmative and continuing obligation to
24   respect the privacy of its customers and to protect the security and confidentiality of
25   those customers’ nonpublic personal information.” 15 U.S.C. § 6801(a) (2012). The
26   implementing regulation, known as Regulation S-P, prohibits the disclosure of so-
27   called “nonpublic personal information” to third parties without consent. 17 C.F.R. §
28   248.10 (2017). Nonpublic personal information is defined to include customer lists
                                             12
                                          COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 13 of 23 Page ID #:13



 1   from financial institutions, even if those lists contain only names of Fidelity customers
 2   because the identity of an individual as being a customer of a particular financial
 3   institution is specifically protected by the federal regulations. 17 C.F.R. § 248.3(t)(1)
 4   (2017); 17 C.F.R. § 248.3(u)(2)(i)(D) (2017). Indeed, these regulations also protect a
 5   customer’s account information. 17 C.F.R. § 248.3(t)(1); 17 C.F.R. § 248.3(u)(1).
 6         57.      Fidelity customers rightfully have an expectation that their confidential
 7   contact and financial information, such as their net worth, risk tolerances, investment
 8   goals, and preferences, will be protected and not misused by departing employees.
 9   Thus, customers understandably are concerned when former Fidelity employees and
10   their new employers, such as the Defendants, have access to their information and are
11   using it to solicit their business at a new and different brokerage institution.
12         58.      In other words, the damage to Fidelity’s customer relationships has already
13   occurred, is ongoing and is incalculable, as Fidelity cannot put a price on the value of
14   its customer relationships or the damage caused when the Defendants took and
15   improperly misused confidential and trade secret customer information to solicit and
16   divert customers.
17         59.      Based on all the foregoing facts and conduct, Fidelity believes and thereon
18   alleges that the Defendants prepared to engage in, are engaging in, and plan to continue
19   to engage in the following wrongful acts:
20             use and/or disclosure of Fidelity’s trade secret customer information and
                  misappropriation of the trade secret information contained in confidential
21
                  Fidelity business records, including specifically the names, addresses,
22                phone numbers, and/or other confidential financial information of Fidelity
                  customers;
23

24                transmission verbally, in writing or in another manner for the use of a
                   Fidelity competitor, customers’ contact and financial information
25                 contained in Fidelity’s records; and
26
                  solicitation of Fidelity customers to transfer their assets.
27
     ///
28

                                                13
                                             COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 14 of 23 Page ID #:14



 1         60.    Fidelity has been and continues to be damaged, both monetarily and
 2   irreparably, by the actual and threatened loss of customers and customer goodwill
 3   caused by the Defendants’ misappropriation and misuse of Fidelity’s trade secret
 4   customer information and solicitation of Fidelity’s customers in violation of the
 5   California and federal law, as well as Buri’s Employee Agreements.
 6         61.    Denial of injunctive relief would also leave Fidelity vulnerable to the same
 7   conduct from other employees.
 8         62.    Fidelity asks for the Court’s assistance in protecting that information and
 9   stopping the Defendants’ knowing and intentional wrongful conduct.
10                              FIRST CAUSE OF ACTION
11                                      (Injunctive Relief)

12         63.    The allegations of Paragraphs 1 through 62 are incorporated herein by
13   reference with the same force and effect as if set forth in full below.
14         64.    In doing the acts described herein, the Defendants have harmed Fidelity
15   by, among other things, improperly garnering, retaining, disclosing and utilizing
16   Fidelity’s confidential and proprietary information and trade secrets, in violation of
17   California and federal law, attempting to poach Fidelity’s customer accounts, and
18   diminishing Fidelity’s reputation and goodwill.
19         65.    Unless the Defendants are temporarily and preliminarily enjoined from the
20   foregoing conduct, Fidelity will be irreparably harmed by:
21                (a)    Disclosure of trade secrets, customer lists, and other trade secret
22                confidential information that is solely the property of Fidelity and its
23                customers;
24                (b)    Use of Fidelity’s trade secrets to solicit customers on behalf of a
25                competitor;
26                (c)    Loss of confidentiality of clients’ trade secret records and financial
27                dealings, loss of confidence and trust of clients, loss of goodwill, and loss
28                of business reputation; and
                                              14
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 15 of 23 Page ID #:15



 1                 (d)   Potential future economic loss, which is presently incalculable.
 2         66.     Thus, Fidelity is entitled to temporary and preliminary injunctive relief.
 3                              SECOND CAUSE OF ACTION
 4   (Misappropriation of Trade Secrets Under the California Uniform Trade Secrets
 5                                              Act)
 6         67.     The allegations of Paragraphs 1 through 66 are incorporated herein by
 7   reference with the same force and effect as if set forth in full below.
 8         68.     Fidelity developed and owns trade secrets as defined by the California
 9   Uniform Trade Secrets Act (“CUTSA”), California Civil Code §§ 3426-3426.11.
10         69.     Fidelity’s above-described confidential information, including its
11   confidential customers contact information and identities, financial and account
12   information (including customer names, addresses and phone numbers) are trade secrets
13   of Fidelity subject to protection under the CUTSA.
14         70.     Fidelity derives a significant economic and competitive advantage in the
15   financial services industry from maintaining the secrecy and confidentiality of its trade
16   secret customer information.
17         71.     Fidelity’s trade secret customer information, including the names, contact
18   information, and asset levels of Fidelity customers, is developed through Fidelity’s
19   substantial investment of time, money, and effort and is subject to reasonable efforts by
20   Fidelity and its employees to maintain its secrecy and/or confidentiality. As described
21   in greater detail above, Fidelity maintains its trade secret customer information on
22   password-protected computers, limits access to the information, mandates that
23   employees follow its Confidentiality Policy, and requires employees to sign Employee
24   Agreements.
25         72.     Additionally, the names, addresses and contact information of Fidelity
26   customers are protected from disclosure as personally identifiable information under
27   the Gramm-Leach Bliley Act and its implementing federal regulations, commonly
28   referred to as Regulation S-P. See 17 C.F.R. Part 248. Even the fact that an individual
                                              15
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 16 of 23 Page ID #:16



 1   is a customer of a specific financial institution – here, Fidelity – is protected from
 2   disclosure under Regulation S-P. 17 C.F.R. § 248.3. These federal regulations
 3   underscore the confidential nature of financial services customer information.
 4         73.    The Defendants have improperly used and continue to use Fidelity trade
 5   secret customer information for the unauthorized and unlawful purpose of soliciting
 6   customers to transfer their business to Buri at Morgan Stanley.
 7         74.    The    Defendants’    conduct      constitutes   a   willful   and   malicious
 8   misappropriation of Fidelity’s trade secrets.
 9         75.    Because Defendants’ unlawful conduct is ongoing, Fidelity faces an
10   immediate threat of continuing irreparable harm, for which Fidelity lacks an adequate
11   remedy at law.
12         76.    Unless Defendants are enjoined from the foregoing conduct, Fidelity will
13   be irreparably harmed by:
14                (a)    Disclosure of trade secrets, customer lists, and other trade secret
15                confidential information that is solely the property of Fidelity and its
16                customers;
17                (b)    Use of Fidelity’s trade secrets to solicit customers on behalf of a
18                competitor;
19                (c)    Loss of confidentiality of clients’ trade secret records and financial
20                dealings, loss of confidence and trust of clients, loss of goodwill, and loss
21                of business reputation; and
22                (d)    Potential future economic loss, which is presently incalculable.
23                               THIRD CAUSE OF ACTION
24   (Misappropriation of Trade Secrets in Violation of the Defend Trade Secrets Act
                               – 18 U.S.C. § 1831 et seq.)
25

26         77.    The allegations of Paragraphs 1 through 76 are incorporated herein by
27   reference with the same force and effect as if set forth in full below.
28   ///
                                              16
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 17 of 23 Page ID #:17



 1         78.    The above-alleged facts constitute actual and threatened misappropriation
 2   of trade secrets by the Defendants pursuant to the Federal Defend Trade Secrets Act
 3   (“DTSA”), 18 U.S.C. § 1831 et seq., in one or more of the following respects.
 4         79.    Fidelity’s above-described trade secrets, including the contact and
 5   confidential financial and account information of Fidelity customers, are subject to
 6   reasonable efforts by Fidelity to maintain their secrecy and/or confidentiality.
 7   Fidelity’s customer information is not generally known.
 8         80.    The Defendants have used Fidelity’s customer information without
 9   Fidelity’s consent. The Defendants engaged in this conduct despite acquiring this
10   information under circumstances giving rise to a duty to maintain the information’s
11   secrecy and limit its use, which duty Buri owed and continues to owe Fidelity as a
12   former agent, employee and representative of Fidelity.
13         81.    Such information is also protected as “non-public” information under
14   federal securities Regulation S-P. 17 C.F.R. § 248.3(t)(1); 17 C.F.R. § 248.3(u).
15   Accordingly, Fidelity is required by federal statute to ensure that non-public customer
16   contact, financial, and account information such as that misappropriated by the
17   Defendants is not disclosed to third parties without consent. 17 C.F.R. § 248.10.
18         82.    Fidelity derives a significant economic benefit from the above-described
19   trade secrets.
20         83.    Fidelity faces an immediate threat of continuing irreparable harm, for
21   which Fidelity lacks an adequate remedy at law, from the Defendants’ ongoing
22   misappropriation and misuse of Fidelity’s trade secret customer information.
23         84.    Unless the Defendants are temporarily and preliminarily enjoined from the
24   foregoing conduct, Fidelity will be irreparably harmed by:
25                (a)   Disclosure of trade secrets, customer lists, and other trade secret
26                confidential information that is solely the property of Fidelity and its
27                customers;
28   ///
                                             17
                                          COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 18 of 23 Page ID #:18



 1                (b)    Use of Fidelity’s trade secrets to solicit customers on behalf of a
 2                competitor;
 3                (c)    Loss of confidentiality of clients’ trade secret records and financial
 4                dealings, loss of confidence and trust of clients, loss of goodwill, and loss
 5                of business reputation; and
 6                (d)    Potential future economic loss, which is presently incalculable.
 7         85.    The    Defendants’    conduct      constitutes   a   willful   and   malicious
 8   misappropriation of Fidelity’s trade secrets.
 9         86.    Thus, Fidelity is entitled to temporary and preliminary injunctive relief,
10   restitution, compensatory and exemplary damages, and reasonable attorneys’ fees.
11                             FOURTH CAUSE OF ACTION
12                                     (Breach of Contract)

13
           87.    The allegations of Paragraphs 1 through 86 are incorporated herein by
14
     reference with the same force and effect as if set forth in full below.
15
           88.    Buri’s Employee Agreements are valid contracts supported by adequate
16
     consideration.
17
           89.    In the Employee Agreements, Buri acknowledged that as a consequence
18
     of his employment with Fidelity, he would be given access to confidential information
19
     about Fidelity’s clients. See Exhibits D-H to the Kinzel Affidavit. As described above,
20
     this information was provided to Buri not only at the outset of his employment, but he
21
     was also provided with continuing access to an evolving and nearly continually updated
22
     pool of information about the Fidelity clients that he was assigned to service, all of
23
     which was essential to his ability to perform his job duties.
24
           90.    Pursuant to the terms of his Employee Agreements, Buri agreed to keep
25
     Fidelity’s records, including particularly Fidelity’s customer lists and customer
26
     information, confidential. Id.
27
     ///
28
     ///
                                              18
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 19 of 23 Page ID #:19



 1         91.    Buri promised to use Fidelity’s customer information only in the course of
 2   his employment with Fidelity, and promised not to divulge Fidelity’s customer
 3   information to third parties. Id.
 4         92.    Buri violated the confidentiality and non-disclosure provisions of his
 5   Employee Agreements by using Fidelity’s confidential customer information on behalf
 6   of himself, including by using that information to solicit Fidelity clients to follow him
 7   to Morgan Stanley.
 8         93.    Buri also promised to return any of Fidelity’s customer information in his
 9   possession to Fidelity upon termination of his employment. Id.
10         94.    Buri sought to circumvent and in fact breached this provision of his
11   Employee Agreements by, on information and belief, either taking the trade secret and
12   confidential information, or creating or recreating the trade secret and confidential
13   information from memory for competitive use at his new firm.
14         95.    Buri also promised that he would not solicit Fidelity customers for a period
15   of one year after his termination. Id.
16         96.    Buri breached the non-solicitation provision of his Employee Agreements
17   by using his knowledge of Fidelity’s customer information to solicit Fidelity customers
18   to transfer their business to him at Morgan Stanley.
19         97.    Buri continues to violate his contractual obligations, and will continue to
20   violate these obligations in the future.
21         98.    As a consequence of the foregoing, Fidelity has suffered and will continue
22   to suffer irreparable harm for which it lacks an adequate remedy at law, as well as
23   present economic loss and other incalculable financial loss.
24         99.    In his Employee Agreement, Buri expressly agreed that “violation of this
25   Agreement will cause irreparable damage” to Fidelity. Id.
26         100. Unless Buri is enjoined from the foregoing conduct, Fidelity will be
27   irreparably harmed by:
28                (a)     Disclosure of trade secrets, customer lists, and other trade secret
                                               19
                                            COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 20 of 23 Page ID #:20



 1                confidential information that is solely the property of Fidelity and its
 2                customers;
 3                (b)    Use of Fidelity’s trade secrets to solicit customers on behalf of a
 4                competitor;
 5                (c)    Loss of confidentiality of clients’ trade secret records and financial
 6                dealings, loss of confidence and trust of clients, loss of goodwill, and loss
 7                of business reputation; and
 8                (d)    Potential future economic loss, which is presently incalculable.
 9                                FIFTH CAUSE OF ACTION
10                                    (Unfair Competition)
11         101. The allegations of Paragraphs 1 through 100 are incorporated herein by
12   reference with the same force and effect as if set forth in full below.
13         102. The Defendants’ conduct constitutes an unfair method of competition
14   under California law. The Defendants actively participated in, and induced others to
15   carry out all of the acts of unfair competition outlined above.           Moreover, the
16   Defendants’ acts of unfair competition are willful and intentional.
17         103. As a direct and proximate result of the acts and course of conduct of the
18   Defendants described above, Fidelity has suffered and will continue to suffer
19   irreparable harm and loss.
20         104. Unless this Court enjoins them from doing so, the Defendants will
21   continue their unlawful acts of unfair competition, causing Fidelity immediate,
22   irreparable damage for which it has no adequate remedy at law.
23         105. Therefore, Fidelity is entitled to temporary and preliminary injunctive
24   relief enjoining the Defendants from any further acts of unfair competition.
25                                SIXTH CAUSE OF ACTION
26                (Tortious Interference with Existing Business Relations)
27         106. The allegations of Paragraphs 1 through 105 are incorporated herein by
28   reference with the same force and effect as if set forth in full below.
                                              20
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 21 of 23 Page ID #:21



 1         107. The Defendants tortiously interfered with Fidelity’s client relationships by
 2   planning to and in fact soliciting clients to move their accounts to Defendants, including
 3   through the use of Fidelity’s confidential information and trade secrets.
 4         108. Morgan Stanley further tortiously interfered with Fidelity’s contractual
 5   relationship with Buri by, upon information and belief, inducing and aiding Buri to
 6   breach his contractual obligations to Fidelity.
 7         109. Morgan Stanley knew of Fidelity’s employment agreement with Buri, or
 8   should reasonably have known of the existence of that agreement.
 9         110. As a direct and proximate result of the Defendants’ conduct, Fidelity has
10   suffered and will continue to suffer financial loss, loss of goodwill, an irreparable loss
11   of the confidentiality of client information, as well as the loss of proprietary firm
12   information and trade secrets.
13         111. Fidelity is entitled to a temporary and preliminary injunctive relief
14   enjoining the Defendants from further acts of tortious interference.
15                             SEVENTH CAUSE OF ACTION
16                                    (Unjust Enrichment)
17         112. The allegations of Paragraphs 1 through 111 are incorporated herein by
18   reference with the same force and effect as if set forth in full below.
19         113. The Defendants have misappropriated Fidelity’s trade secrets and
20   confidential information, Buri has breached his Employee Agreement, Morgan Stanley
21   has induced that breach, and both Defendants have unfairly competed with Fidelity
22   thereby wrongfully benefitting from their actions.
23         114. As a result of the Defendants’ wrongful and illegal conduct, they have
24   benefitted in the form of Fidelity customer accounts that have transferred to Buri at
25   Morgan Stanley. Also as a result of the Defendants’ wrongful and illegal conduct,
26   Fidelity has suffered harm.
27         115. Allowing the Defendants to benefit from such conduct would be unfair
28   and should be prohibited.
                                              21
                                           COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 22 of 23 Page ID #:22



 1                                 PRAYER FOR RELIEF
 2         For the reasons set forth above, Fidelity respectfully requests that the Court enter
 3   a Temporary Restraining Order and Preliminary Injunction, pending arbitration before
 4   FINRA or until further order of the Court:
 5         1.    Enjoining the Defendants and anyone acting in concert with them,
 6               including any agent, officer, employee, or representative of Morgan
 7               Stanley, effective immediately, from using Fidelity’s trade secret customer
 8               information to solicit or induce, whether directly or indirectly, and whether
 9               alone or in concert with others, any business from any Fidelity customer
10               whom Defendant Buri served or whose name he learned of through his
11               employment with Fidelity;
12         2.    Enjoining the Defendants and anyone acting in concert with them,
13               including any agent, officer, employee, or representative of Morgan
14               Stanley, effective immediately, from using, disclosing, transmitting or
15               continuing to possess for any purpose, the information contained in the
16               records of Fidelity regarding those Fidelity customers whom Defendant
17               Buri served or whose names became known to him while in the employ of
18               Fidelity, including, but not limited to, the names, addresses, telephone
19               numbers, email addresses, and confidential financial information of those
20               customers;
21         3.    Ordering the Defendants, and anyone acting in concert with them, to return
22               to Fidelity any and all records, information and/or documents in any form,
23               received or removed from Fidelity by Buri containing information
24               pertaining to customers or prospective customers of Fidelity whom he
25               served or whose name became known to him while in the employ of
26               Fidelity, within five (5) days from the entry of this Court’s Order,
27               including any and all copies. This requirement includes all records,
28               information or documents, in any form, created by Buri, or anyone acting
                                             22
                                          COMPLAINT
Case 8:18-cv-02246-JVS-ADS Document 1 Filed 12/19/18 Page 23 of 23 Page ID #:23



 1              in concert with him, based on documents or information that was received
 2              or removed from Fidelity by Buri, and specifically includes any list of
 3              Fidelity customer names that may have been created or recreated by Buri
 4              from memory, or derived from a list created or recreated by Buri from
 5              memory;
 6         4.   Directing that Fidelity and the Defendants, pursuant to the Federal
 7              Arbitration Act, 9 U.S.C. §§3-4, shall proceed toward an expedited
 8              arbitration hearing on the merits before a duly appointed panel of
 9              arbitrators pursuant to Rule 13804 of the FINRA Code of Arbitration
10              Procedure.
11

12    Dated: December 19, 2018             Respectfully submitted,
13                                         FISHER & PHILLIPS LLP
14

15                                    By: /s/ Sarina Saluja
                                          SARINA SALUJA
16                                        Attorneys for Plaintiff
                                          Plaintiff Fidelity Brokerage Services LLC
17

18

19

20

21

22

23

24

25

26
27

28

                                          23
                                       COMPLAINT
